Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attachment to Advisory Action
Applicant’s arguments filed 03/29/2021 have been entered and fully considered, but they are not persuasive for the reasons set forth below.

Applicant primarily argues:
“As discussed above, Simon teaches “the insulative layer 34 is used to protect the vessel 10 and those in the vessel 10 from the heat and cold of space while in orbit.” [0026]. The ballistic structural panel of Fu is not for a spacecraft, but rather an aircraft that is not in orbit. There is absolutely no teaching in Fu that the structural panel material (10) protects the aircraft from heat or cold. Thus, the substitution of the insulative layer (34) of Simon with the structural panel material (10) of Fu would defeat the express purpose of the insulative layer (34), which is improper. See MPEP 2143.01 (V)-(VI); In re Ratti, 270 F.2d 810, 813 (C.C.P.A. 1959). The Applicant further traverses to the extent the Office alleges the insulative layer (34) could be modified to add the structural panel material (10) to the insulative layer (34) as this would add to the weight of the vessel (10) of Simon. Simon expressly teaches reducing the weight of the vessel (10) such as by adding cutouts (30) in the sidewall structure (12) and removing material (16C) from plurality of stiffeners (16). Thus, one of ordinary skill in the art would not simply modify Simon to include the structural panel member (10) of Fu in addition to the insulative layer (34).”
Remarks, p. 9
The examiner respectfully traverses as follows: 
Firstly, it is also noted that there is no requirement in 35 U.S.C. 103, the MPEP or KSR International Co. v. Teleflex Inc. that a secondary reference must implicitly or explicitly acknowledge, appreciate or address the need for the solutions offered by a primary reference. Applicant’s argument would improperly restrict the meaning of “obvious” under 35 U.S.C. 103.
Given that Fu provides motivation to include a cushioning layer and a plurality of interleaved layers of high-tensile strength fabric (i.e., to provide an insulative layer that is 
Secondly, while Simon teaches the section 16C has been removed to lighten the overall weight of the vessel 10 at paragraph [0020], Simon does not disclose a weight of the spacecraft pressure vessel must be restricted. Therefore, in light of the motivation of Fu, as discussed above, it would have been obvious to modify the insulative layer of Simon to include the structural panel materials of Fu. 

Applicants further argue:
“Additionally, the addition of the structural panel material (10) of Fu does not teach all of the features recited in independent claim 1. Claim 1 recites “a high tensile fabric barrier layer bonded to the structural layer, wherein the structural layer is positioned between the high tensile fabric barrier layer and the TPS layer and the high tensile fabric barrier layer is positioned directly adjacent to an annulus.” Emphasis added. The modification of the insulative layer (34) of Simon with the structural panel material (10) of Fu does not teach a high tensile fabric barrier layer positioned directly adjacent to an annulus.
As discussed above, the structural panel material (10) of Fu includes face skins (12, 14) that enclose a panel core (20) that includes high-strength fabric layers (22). [0016], As shown below in annotated FIG. 1 of Fu, the high-strength fabric layers (22) of Fu are positioned between the face skins (12, 14) and the cushioning layer (26). Thus, the high-strength fabric layers (22) of Fu would not be positioned directly adjacent to the annulus. Instead, either face skin (12) or face skin (14) would be positioned directly adjacent to the annulus depending on the orientation of the structural panel material (10).”
Remarks, p. 9-10
The examiner respectfully traverses as follows:
	Fu teaches the skins of the panels are high-tensile strength material, suitable materials include fiber-glass woven and crossed layer unidirectional fabric (i.e., high-tensile strength fabric) (Fu, [0017]). Therefore, it is clear that the modified insulative layer of Simon in view of 

/M.O./Examiner, Art Unit 1784    

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784